                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHEILA DURNELL, on behalf of herself :
and all others similarly situated, et al., :         CIVIL ACTION
        Plaintiffs,                        :
                                           :
        v.                                 :
                                           :
GERARD FOTI, et al.,                       :         No. 19-2972
        Defendants.                        :

                                         ORDER

       AND NOW, this 12th day of November 2019, upon consideration of the Motions to

Dismiss submitted by Main Line Hospitals (Document No. 12), Crozer-Keystone Health System

(Document No. 13), and Gerard Foti, D.O. and Suburban Spine and Orthopedic Center

(Document No. 26), as well as Plaintiffs’ responses thereto, and for the reasons provided in this

Court’s Memorandum dated November 12, 2019, it is ORDERED that the Defendants’ motions

to dismiss are GRANTED. Plaintiffs’ claims against all Defendants are DISMISSED without

prejudice.



                                             BY THE COURT:




                                             Berle M. Schiller, J.
